Third District Court of Appeal
                               State of Florida

                         Opinion filed June 30, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0228
              Lower Tribunal Nos. 20-0352 CC, 20-0214 AP
                          ________________


                           Daniel Kahn, et al.,
                                 Appellants,

                                     vs.

                            5120 Alton, LLC,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Stephanie
Silver, Judge.

     Daniel Kahn, in proper person.

      Agentis PLLC, and Christopher B. Spuches and Tamara Van Heel,
for appellee.


Before SCALES, LINDSEY, and GORDO, JJ.

     PER CURIAM.
     Affirmed.   See 1560-1568 Drexel Ave., LLC v. Dalton, 46 Fla. L.

Weekly D1237a (Fla. 3d DCA May 27, 2021).




                                  2